Citation Nr: 1218410	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bladder cancer, prostate cancer, and cancer of the abdominal wall.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 1991.

This matter came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Veteran testified at a Board hearing; the transcript is of record.  This matter was remanded in December 2010.


FINDING OF FACT

Bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall, were not manifested during the Veteran's active duty service or for many years after discharge from service, nor are bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall, otherwise related to active duty, including any exposure to uranium during service.


CONCLUSION OF LAW

Bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2008, VCAA notice was issued to the Veteran with regard to his claims of service connection.  Such letter predated the December 2008 AOJ decision.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his service connection claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. CT. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the December 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records; post-service VA treatment records; photos, articles, and statements submitted by the Veteran; and, testimony of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2011, the Veteran was afforded a VA examination and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the claims of service connection on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection for bladder and prostate cancer, and for cancer of the abdominal wall, is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War. 

A July 2008 VA treatment record reflects that in June 2008 stage IV bladder carcinoma was detected and he underwent surgical resection.  Thereafter, the bladder cancer metastasized to the prostate and abdominal wall.

In March 2010, the Veteran testified that he was diagnosed with cancer in June 2008, and that he had a very aggressive form of cancer.  He testified that the cancer first started in his bladder and then metastasized to his prostate and abdominal wall.  The Veteran underwent chemotherapy and radiation treatment, and his cancer is no longer active.  He testified that doctors had asked him whether he was exposed to depleted uranium.  The Veteran testified that he was exposed to burning vehicles and dust particles, and that the uranium exposure was from the coalition forces' use of ordinance to destroy vehicles.  The Veteran testified that he has since learned that the ordinance used by coalition forces, especially the bunker-buster type, left depleted uranium particulate matter on the battlefield after the explosion. 

On July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702 -10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

The Board notes that the Secretary of VA has determined that a presumption of service connection based on exposure to depleted uranium used in the Persian Gulf during the Persian Gulf War is not warranted for any of the diseases, illnesses, or health effects discussed in a July 30, 2008 report of the IOM (Institute of Medicine) of the NAS (National Academy of Sciences)-including bladder cancer, stomach cancer, and prostate cancer.  It was specifically indicated that the IMO, after reviewing pertinent studies, found little evidence that exposure to natural uranium or depleted uranium increases the risk of bladder cancer or stomach cancer; and assigned a low priority to further study of an association between exposure to depleted uranium and prostate cancer.  See Notice, 75 Fed. Reg. 10867 -10871 (2010). 

In November 2008, a radiation oncologist, Jonathan Tward, M.D., Ph.D., indicated that the Veteran's case was particularly unusual in that physicians seldom see advanced bladder cancers in men of the Veteran's age; and the clinical presentation suggested an extremely aggressive variant.  Dr. Tward opined that the unusual circumstances in this case suggest the possibility that an environmental chemical exposure could have contributed to his cancer development. 

In March 2009, a VA treating physician indicated that the majority of cases of bladder cancer (around 70 percent) are found in smokers and in older individuals.  The Veteran's diagnosis is unusual both in his young age, and the fact that he had never been a tobacco smoker.  The VA physician opined that there is a strong possibility that the Veteran's exposure in the military may have led to bladder cancer.

In January 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran was a member of the 82nd Airborne and served in Iraq in the 1st Gulf War in 1990.  During that time, the US military was using munitions that contained depleted uranium, and the Veteran stated that he was exposed to dust that had depleted uranium.  In 2008, the Veteran was diagnosed with T4 N0 high-grade transitional cell carcinoma of the bladder.  Further imaging showed that the bladder cancer had metastasized to the prostate and the abdominal wall.  The Veteran had surgical resection of the cancer in June 2008 at the Salt Lake City VA Medical Center (VAMC).  The cancer surgery was followed by chemoradiotherapy with cisplatin that was completed in November of 2008.  The Veteran did have a complication of a fistula following surgery, which required a second surgical repair.  He had all of his bladder removed and had the creation of a neobladder with the first surgery.  After the first round of chemotherapy, he followed it up with radiation therapy, and then had another round of chemotherapy, which finished in March of 2009.  Initially, the Veteran underwent CT scans of the abdomen and pelvis every six months.  So far, no evidence of additional malignancy had been detected.

Upon physical examination, the examiner diagnosed T4b N0 transitional cell carcinoma of the bladder, status post surgical resection of the bladder, prostate, and abdominal wall metastasis, with no evidence of active cancer.  

The examiner noted review of the claims file, including the service treatment records and the published articles which the Veteran submitted as evidence.  The examiner also read the statements by the Veteran's physicians, and reviewed his medical records.  The examiner also read the report published by the Institute of Medicine titled "Gulf War and Health:  Updated Literature Review of Depleted Uranium."  This was a consensus report that was released July 20, 2008.  The examiner noted that with regard to bladder cancer, the committee evaluated 20 published studies of potential association between exposure to natural or depleted uranium and bladder cancer.  They also reviewed 14 uranium processing studies, 2 studies of military population, and 4 residential studies.  The committee's report concludes that "there is inadequate/insufficient evidence to determine whether an association between exposure to uranium and bladder cancer exists."  The examiner agreed with the committee from the Institute of Medicine after reviewing their complete study and literature review that there is inadequate or insufficient evidence to determine whether an association exists between exposure to uranium and bladder cancer exists.  The examiner opined that it is not at least as likely as not that his bladder cancer is caused by or related to his exposure to depleted uranium.  

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board has given consideration to Dr. Tward's opinion of the possibility that an environmental chemical exposure could have contributed to his cancer development, and the March 2009 VA physician's opinion that there is a strong possibility that his exposure in the military may have led to bladder cancer.  The Board notes, however, that both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  An opinion expressed in terms such as "may," also implies "may or may not," and is generally too speculative to establish support for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  The November 2008 opinion suggests merely a possibility; while the March 2009 opinion suggests a strong possibility, it does not suggest anything approaching a probability.  Thus, the November 2008 and March 2009 opinions cannot provide the bases for service connection, as the opinions contemplate only a possibility that his cancer could be due to exposures in service.

Such opinions are in contrast to the January 2011 VA opinion which cites to VA study which considered the association between bladder cancer and exposure to natural or depleted uranium, concluding that there was inadequate and insufficient evidence to determine whether an association exists.  In light of such study, the examiner opined that his bladder cancer not as likely due to exposure to depleted uranium in service.  While the opinion does not dismiss the possibility of a relationship, it concludes that there probably is not a relationship.  The Board accepts the January 2011 VA opinion as being the most probative medical evidence on the subject, as it was based on a review of all historical records and a thorough examination, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  

The Board acknowledges the medical treatise evidence submitted by the appellant pertaining to uranium.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, in light of the articles pertaining to uranium and the November 2008 and March 2009 opinions of which raised the possibility of a relationship to exposures in service, a VA opinion was requested and rendered in January 2011.  But, as discussed, based on VA study pertaining to uranium, a negative etiological was proffered.  Likewise, the medical treatise evidence submitted does not provide support for a relationship between the Veteran's bladder cancer and uranium exposure.  Thus, such treatises cannot provide the basis for service connection.  

The Board has also given consideration to whether the Veteran's bladder cancer is directly related to service.  Service treatment records, however, are void of any findings of bladder cancer, and cancer was not diagnosed until over 16 years after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements and other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his bladder cancer is due to exposures in service.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, and his assertions as to his in-service duties and exposures are credible.  The Veteran, however, lacks the competence to relate his cancer to his exposures in service.  Thus, any such statements regarding the etiology of his conditions are deemed not competent.

As the preponderance of the evidence is against the Veteran's claims of service connection for bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall, the benefit of the doubt provisions do not apply.  Service connection is denied. 



ORDER

Entitlement to service connection for bladder cancer, metastasized prostate cancer, and metastasized cancer of the abdominal wall, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


